Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-11-2009

USA v. Kevin Sirman
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3050




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Kevin Sirman" (2009). 2009 Decisions. Paper 1877.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1877


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 08-3050


                           UNITED STATES OF AMERICA

                                            v.

                                  KEVIN B. SIRMAN,
                                      Appellant




                           On Appeal From the United States
                                       District Court
                               For the District of Delaware
                       (D.C. Crim. Action No. 1-07-cr-00142-001)
                          District Judge: Hon. Sue L. Robinson


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 2, 2009

                 BEFORE: McKEE and STAPLETON, Circuit Judges,
                          and IRENAS,* District Judge

                               (Filed: February 11, 2009)




*Hon. Joseph E. Irenas, Senior United States District Judge for the District of New
Jersey, sitting by designation.
                               OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant Kevin Sirman pled guilty to wire fraud and was sentenced to twelve

months and one day of incarceration followed by three years of supervised release. This

appeal followed.

       Sirman’s counsel has filed an Anders brief. See Anders v. California, 386 U.S.
738 (1967).

                                             I.

       We have reviewed the record, and we agree with counsel for the government and

Sirman that there are no non-frivolous issues presented by this appeal. Specifically, there

are no non-frivolous issues with respect to the denial of Sirman’s motion for a downward

departure under U.S.S.G. § 5K2.13 1 or with respect to the reasonableness of his sentence.2

                                            II.

       We are satisfied that Sirman’s counsel has adequately fulfilled the requirements of


       1
        We have no jurisdiction to review discretionary denials of departure motions in
calculating Guidelines sentencing ranges. United States v. Batista, 483 F.3d 193, 199 (3d
Cir. 2007);
United States v. Jackson, 467 F.3d 834, 839 (3d Cir. 2006).
       2
       The record establishes that the sentence was procedurally reasonable, and the
sentence imposed was the result of a nearly 15 month variance below the bottom of the
Guidelines range.

                                             2
Rule 109.2, and his motion to withdraw will be granted. The issues presented in this

appeal lack legal merit and thus do not require the filing of a petition for a writ of

certiorari with the Supreme Court.

                                              III.

       The judgment of the District Court will be affirmed.




                                               3